ORDER
DAVID B. GROSSMAN of CENTRAL SQUARE, NEW YORK, who was admitted to the bar of this State in 1987, having pleaded guilty to participating in a money-laundering conspiracy, in violation of 18 U.S.C.A. 371, and good cause appearing;
It is ORDERED pursuant to Rule 1:20 — 13(b)(1), that DAVID B. GROSSMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*342ORDERED that DAVID B. GROSSMAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that DAVID B. GROSSMAN be restrained and enjoined from practicing law during the period of his suspension.